Martin, J. (dissenting).
If the engagement ring was an absolute gift, title passed to the donee. If not an absolute gift, facts must be pleaded to show it was a conditional gift. (Rosenberg v. Lewis, 210 App. Div. 690.)
In the case of Stromberg v. Rubenstein (19 Misc. 647) Mr. Justice *734McAdam in an opinion in the Appellate Term, which was concurred in by Daly, P. J., and Bischoff, J., said: “ The plaintiff knew when he gave the ring to the defendant that he was parting with- all dominion over the property; that the gift was irrevocable, and that as the defendant was under legal age her promise could not be enforced if she chose to plead infancy in defense.”
While the court was there considering a case in which an infant was involved, nevertheless, it was there held that, unless the gift was conditional, title passed and there could be no recovery.
. The order should be affirmed.
Merrell, J., concurs.
Order modified by striking out the provision dismissing the complaint, and as so modified affirmed, without costs.